Citation Nr: 0320381	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  00-22 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Educational Center 
in Atlanta, Georgia



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
educational benefits in the calculated amount of $403.87.



ATTORNEY FOR THE BOARD

C. Crowley, Counsel





REMAND

On April 2, 2002, and February 4, 2003, the Board of 
Veterans' Appeals (BVA or Board) ordered further development 
in your case.  Thereafter, your case was sent to the Board's 
Evidence Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  



Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran enlisted in the USMCR 
(Reserves) and had an expected Reserve 
Obligation Termination Date of July 19, 
1997.  It is unclear whether he completed 
his Reserve Service, and the Board 
requires verification of his RESERVE 
OBLIGATION.  This is accomplished by 
obtaining a copy of his DISCHARGE ORDER 
or DISCHARGE CERTIFICATE, from NPRC, if 
the veteran was, in fact, discharged.  
Thus:  

2.  First, ask the veteran for a copy of 
his DISCHARGE ORDER or DISCHARGE 
CERTIFICATE from the USMCR.  If he does 
not have it, ask him for the address of 
his last Reserve Unit, his latest copy of 
his Leave and Earnings Statement (LES) 
and his latest copy of his Chronological 
Statement of Retirement Points.  Tell him 
he has an obligation to assist VA by 
providing the necessary information to 
adjudicate his claim.  

3.  Also ask him when the last date he 
served in the USMC Reserves was, and for 
a copy of any and all Orders.   


4.  Then, ask the NPRC for this veteran's 
DISCHARGE ORDER or DISCHARGE CERTIFICATE 
from the USMCR, which should be on or 
about July 19, 1997.  Ask them to verify 
the date and character of USMC RESERVE 
service.  If no such certification can be 
made, or if the service personnel records 
have been destroyed, ask for specific 
confirmation of that fact.  DO NOT ASK 
THEM FOR A DD 214.  THE VETERAN'S DD 214 
IS ALREADY OF RECORD.  

5.  If the response from the NPRC is 
negative, ask the veteran's last Reserve 
Unit to provide the last date the veteran 
served on INACDUTRA or ACDUTRA, and 
whether he completed his Reserve 
Obligation.  If no such certification can 
be made, or if the service personnel 
records have been destroyed, ask for 
specific confirmation of that fact.

6.  If all above efforts are not 
fruitful, ask the Marine Corps Reserve 
Support Command in Overland Park, Kansas, 
for the veteran's RESERVE records, and 
obtain his Leave and Earnings Statement 
(LES) from the Finance Center.  Ask the 
Finance Center to send the latest record 
they have reflecting the veteran's duty.  
Also attempt to obtain a Chronological 
Statement of Retirement Points from the 
appropriate agency.  If no such 
certification can be made, or if the 
service personnel records have been 
destroyed, ask for specific confirmation 
of that fact.



7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
STEVEN L. KELLER
	Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





